Citation Nr: 1203453	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar vertebral degenerative arthritis/disc disease.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with chronic lumbar vertebral degenerative arthritis/disc disease.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with chronic lumbar vertebral degenerative arthritis/disc disease. 

5.  Entitlement to an initial evaluation in excess of 30 percent for gastritis/gastroesophageal reflux disease and diverticulosis.  

6.  Entitlement to a total disability rating based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1990 and from November 1990 to May 1991, with subsequent service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

I.  Relevant Treatment Records 

During a hearing before the Board in May 2011, the Veteran testified that she was granted disability benefits from the Social Security Administration (SSA) based, in part, on disability of her lumbar spine.  The claims file does not include any records of her claim for disability benefits from the SSA.  

The Veteran also testified that she received treatment for her gastroesophageal reflux disease (GERD) from Dr. "S.R.," her private primary care physician, and from Dr. "W.B."  She testified that Dr. S.R. conducted diagnostic tests in 2010 that she submitted to VA.  The Board held the record open for 30 days for submission of relevant records from Dr. S.R. and from Botsford Hospital.  Although the Veteran submitted treatment records from Botsford Hospital, VA did not receive records from Dr. S.R. subsequent to the hearing.  Moreover, the diagnostic tests conducted in 2010 or any other treatment by Dr. S.R. are not associated with the claims file. 

Additionally, the Veteran testified that she receives treatment at the John Dingell VA Medical Center in Detroit for sleep apnea, and has received treatment at a VA facility for GERD, diverticulitis, and chronic lumbar vertebral degenerative arthritis/disc disease.  The most recent VA treatment records associated with the claims file are dated in April 2010.  

When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA has a statutory duty to assist the veteran in obtaining civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The records discussed above, as well as any other pertinent private records, should be obtained and considered by the RO prior to appellate review.  


II.  Medical Examinations

The Veteran was not afforded a VA examination pursuant to her March 2008 claim of entitlement to service connection for sleep apnea.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83  

January 1998 treatment records from Garden City Hospital document a diagnosis of obstructive sleep apnea.  VA treatment records from December 2008 list a diagnosis of obstructive sleep apnea.  The Veteran testified before the Board that VA treats her for sleep apnea.  There is thus evidence that she has the claimed disability.  The Veteran testified before the Board that she had symptoms of sleep apnea during service in Saudi Arabia and that the symptoms continued after that service.  Her daughter testified that she observed the Veteran gasping in her sleep shortly after the Veteran returned from service in Southwest Asia.  These statements are sufficient to satisfy the second factor for determining whether a medical examination is necessary.  The Veteran also testified that she had symptoms of sleep apnea with onset during and continuing since her military service in 1991.  This evidence meets the low threshold of an association between sleep apnea and the Veteran's service.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for sleep apnea.  A remand is therefore required to provide an examination to obtain the necessary medical opinion.  

The last VA examination to assess the disability resulting from the Veteran's service-connected chronic lumbar vertebral degenerative arthritis/disc disease and her gastritis/GERD and diverticulitis was in September 2010.  The Veteran's testimony indicates additional examinations are necessary with regard to these disabilities.  

As to the gastritis/GERD and diverticulitis, the examiner in September 2010 recorded the Veteran's reports that she did not have diarrhea or constipation.  However, during the hearing before the Board, the Veteran testified that she had weekly constipation due to medication she takes for her back pain and that this negatively affected her diverticulitis symptoms.  She also testified that she takes a laxative to treat the constipation and this resulted in weekly diarrhea.  The Veteran reported hospitalization at Botsworth Hospital during the past year for diverticulitis.  She further testified that she had been treated through a VA hospital emergency room for diverticulitis symptoms, but could not recall the year of the treatment.  

As to the chronic lumbar vertebral degenerative arthritis/disc disease, the September 2010 the examiner documented the Veteran's report that her lumbar disability required her to ambulate with a cane.  The examiner also noted the Veteran's report of flare ups that she treated with rest in bed and pain medication and stated that the Veteran "denies any other major incapacitating episodes requiring bed rest or hospitalization."  During the hearing before the Board, the Veteran testified that Dr. S.R. had prescribed bed rest to treat her lumbar disability and that she was prescribed bed rest at Botsford Hospital.  The Veteran also testified that VA had issued her a walker due to her lumbar spine disability.   

When "the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995).  Therefore, based on the testimony of the Veteran subsequent to the September 2010 examination, additional VA examinations are necessary to assess the current severity of the Veteran's service-connected chronic lumbar vertebral degenerative arthritis/disc disease and gastritis/GERD and diverticulitis.  38 C.F.R. §§ 3.326, 3.327 (2011).  

III.  Total Disability Rating Based On Individual Unemployability (TDIU)

In a November 2010 rating decision, the RO denied a TDIU.  During the hearing before the Board, the Veteran testified that the SSA told her that she would not be able to work again due to her service-connected back and nonservice-connected neck disabilities.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable in the context of a claim of entitlement to an increased rating, then part and parcel to that claim is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2007).  Therefore, notwithstanding the lack of appeal of the November 2010 rating decision, based on the Veteran's testimony, the Board has jurisdiction over the issue of TDIU.  This issue is intertwined with the issues on appeal, and therefore, appellate review is deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from Dr. S.R. and Dr. W.B.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  The RO must obtain all of the Veteran's disability records from the SSA, including all administrative determinations and underlying medical evidence.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  The RO must obtain all of the Veteran's relevant treatment records from the VA Medical Center in Detroit Michigan and from any other VA medical treatment facility identified by the Veteran.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

4.  If, after making reasonable efforts to obtain the above-referenced records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

5.  Thereafter, the Veteran must be provided a comprehensive VA examination to determine the etiology of the Veteran's previously diagnosed sleep apnea.  The claims folder must be provided to the examiner in conjunction with the examination.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether the Veteran's diagnosed sleep apnea was incurred in or due to the her active military service, including active duty from September 1986 to October 1990 and from November 1990 to May 1991, as well as her periods of active duty for training in the Army National Guard.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  After all obtainable records are associated with the claims file, the Veteran must be afforded VA neurologic and orthopedic examinations to determine the severity of her service-connected chronic lumbar vertebral degenerative arthritis/disc disease.  The claims file must be provided to the examiners in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The orthopedic examiner must conduct range of motion studies on the Veteran's service-connected lumbar spine disorder.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitions.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc. due to her service-connected low back disorder.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disability.  The examiner must also provide an opinion regarding whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by objective evidence of lumbosacral pathology.  

The neurology examiner must determine the existence and extent of all neurological manifestations related to the Veteran's service-connected chronic lumbar vertebral degenerative arthritis/disc disease.  The examiner must report any neurological complaints or findings attributable to the lumbar spine disability, including any found during any nerve conduction and/or electromyography studies conducted.  The examiner must state whether there are any other neurological abnormalities present, including but not limited to, erectile dysfunction, bladder dysfunction, and radiculopathy to both lower extremities, and opine as to whether they are related to the service-connected chronic lumbar vertebral degenerative arthritis/disc disease.  The examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected chronic lumbar vertebral degenerative arthritis/disc disease results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  It must also be noted whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over any 12 month period since the last examination in September 2010.  

A complete rationale for all requested opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.

7.  After all obtainable records are associated with the claims file, the Veteran must be afforded a VA digestive diseases examination to determine the severity of her service-connected gastritis/GERD and diverticulitis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must address whether the Veteran has symptoms of vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations associated with her gastritis/GERD, and whether any such symptoms are productive of severe impairment of health.  The examiner must also address whether the Veteran has persistently recurring epigastric distress, dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, and, if so, whether these symptoms are productive of "considerable" impairment of health.  The examiner must also identify and explain any other manifestations of the Veteran's gastritis/GERD.  

The examiner must address whether the Veteran's diverticulitis manifests as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; or frequent episodes of bowel disturbance with abdominal distress; or disturbances of bowel function, with occasional episodes of bowel distress.  The examiner must also address whether the Veteran's diverticulitis results in marked malnutrition, anemia, general debility or serious complication; whether it results in numerous attack a year with malnutrition and health only fair during remissions; whether it results in the equivalent of severe colitis with frequent exacerbations; and whether it results in the equivalent of moderate colitis, with infrequent exacerbations.  The examiner must also address whether the Veteran's diverticulitis results in definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; or results in impairment of health manifested by anemia and weight loss; whether her diverticulitis results in recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; whether her diverticulitis results in episodes of recurring symptoms several times a year; and whether her diverticulitis results with brief episodes of recurring symptoms once or twice yearly.  The diverticulitis examination must also identify and explain any other manifestations of the Veteran's diverticulitis.  

A complete rationale for all requested opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.

8.  The RO must notify the Veteran that it is her responsibility to report for the VA examinations scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with her claims file.   

9.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

10.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claims on appeal must be adjudicated, to include the issue TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

